Citation Nr: 1121271	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 1966 to January 1969 and again from July 1967 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) following a September 2010 order of the Court of Appeals for Veterans Claims (CAVC or the "Court") granting a Joint Motion for Partial Remand (JMR) remanding in part an August 2009 Board decision granting an initial rating of 10 percent for PTSD.  The issue was originally on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida where the RO granted service connection for PTSD, but assigned a noncompensable rating.  The Veteran had a hearing before the Board in February 2009 and the transcript is of record.

The Veteran's representative provided additional VA outpatient treatment records to the Board following the JMR.  Clearly, these treatment records were not considered by the RO, but that is not necessary since the Veteran waived local jurisdictional review of the new evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In August 2009, the Board granted an increased rating for the Veteran's PTSD to 10 percent, but no more, finding the medical evidence reflected a "mild" condition.  The decision was primarily based on a March 2008 VA examination indicative of mild symptoms and an assigned GAF score of 65 for "mild" symptoms.

The September 2010 JMR indicated that the Board failed to adequately explain the impact, if any, the Veteran's PTSD had on his occupational ability.  The JMR also indicated the Board's description of the Veteran's "social isolation" complaints was inconsistent.

Since the Board's decision, the Veteran's representative provided VA outpatient treatment records through January 2011 indicating on-going treatment for PTSD with a GAF score of 55, for moderate symptoms. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, new VA outpatient treatment records indicate the Veteran's symptoms may have worsened since he was last examined in 2008, over three years ago.  

In light of the ambiguity behind some of the Veteran's symptoms and the fact that new VA outpatient treatment records reflect the possibility of a worsened condition, the Board finds a new VA examination is warranted.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from January 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records for psychiatric treatment, to include hospitalization records, from the VA Medical Center in the Villages, Florida from January 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After the above records are obtained, to the extent available, schedule the Veteran for a VA psychiatric examination for his PTSD.  The examiner should ascertain the current severity of the condition, including providing a GAF score. The examiner must conduct all necessary tests to ascertain the current severity of the Veteran's condition. 

The claims file must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation, resolving any conflicting medical opinions rendered and specifically addressing the occupational effects the Veteran's PTSD has on his life.  

3.  After the above is complete, readjudicate the Veteran's claim for entitlement to an initial rating greater than 10 percent for post-traumatic stress disorder (PTSD). If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board. 

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

